Citation Nr: 0730417	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung condition. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to June 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a lung condition. 

The issue of entitlement to service connection for a lung 
condition is addressed in the REMAND portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1987 rating decision denied service 
connection for a lung condition on the basis that this 
condition was first diagnosed in 1983 and was not linked by 
competent medical evidence to service from July 1963 to June 
1966.

2.  The evidence received since the October 1987 rating 
decision includes a medical opinion that the veteran's lung 
disease may possibly be related to asbestos exposure.  


CONCLUSIONS OF LAW

1.  The October 1987 rating decision that denied service 
connection for a lung condition is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R.        §§ 20.302, 20.1103 
(2007).

2.  Evidence submitted since the October 1987 rating decision 
is new and material, and the claim for service connection for 
a lung condition has been reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
lung condition, which he claims may be due to either asbestos 
and/or herbicide exposure while on active duty.  However, the 
Board must first determine whether new and material evidence 
has been submitted to reopen his claim for service connection 
for a lung condition since an unappealed August 1982 rating 
decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The RO initially denied service connection for a lung 
condition in an October 1987 rating decision.  The relevant 
evidence at that time included the veteran's service medical 
records, VA treatment records dated from 1977 to 1985, and 
private treatment records dated from 1986 to 1987.  These 
records show that the veteran was first diagnosed with 
sacroidosis with silicosis in 1983, many years after his 
separation from active duty, which were probably due to 
sandblasting between 1972 and 1975.  The RO therefore denied 
service connection for a lung condition on the basis that it 
was not related to service.  

The veteran was notified of the October 1987 rating decision 
and of his appellate rights in a letter dated that same 
month; however, he did not seek appellate review within one 
year of notification.  Therefore, the October 1987 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In April 2002, the veteran attempted to reopen his claim for 
service connection for a lung condition.  In doing so, the 
veteran presented new theories that this condition is 
secondary to asbestos and/or herbicide exposure while on 
active duty.  Nevertheless, in light of the Court's case law, 
the Board finds that the veteran must still present new and 
material evidence with respect to this claim.

In Ashford v. Brown, 10 Vet. App. 120 (1997), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when a veteran attempts to reopen a claim by bringing a new 
etiological theory for the causation of his disease than that 
which was previously addressed in the earlier final denial, 
such new theory of causation does not itself constitute a new 
claim, obviating the necessity of presenting new and material 
evidence for that same claim.  Thus, the veteran's new 
theories of service connection are not a basis for reopening 
his claim of entitlement to service connection for a lung 
condition.  The Board must therefore proceed to analyze 
whether new and material evidence has been submitted since 
the October 1987 rating decision.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
October 1987 rating decision.  Since that decision, the 
veteran has submitted a July 2004 note from J.W., Jr., M.D., 
which states that the veteran's lung disease may possibly be 
related to asbestos exposure.  In a July 2006 report, after 
considering the veteran's history of sandblasting, Dr. J.W. 
indicated that it is at least as likely as not that the 
veteran's respiratory problems are due to asbestos exposure.  

These reports are "new" as they did not exist at the time 
of the October 1987 rating decision and are not cumulative of 
any other evidence at that time.  In addition, these records 
are probative of the central issue in this case as to whether 
the veteran's lung condition is related to asbestos, which 
the veteran claims he was exposed to during service.  Hodge, 
155 F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
Accordingly, the Board concludes that new and material 
evidence has been submitted since the October 1987 rating 
decision; thus, the claim for service connection for a lung 
condition must be reopened.



ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a lung condition, and the 
appeal is granted to this extent only.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for a lung condition.  

The record suggests that VA medical records may be available 
which have not been associated with the claims file.  In 
written statements, as well as during his hearing, the 
veteran explained that he had been treated for respiratory 
problems at the Marion VA Medical Center from 1970 to 1973.  
Since it does not appear that the RO has attempted to obtain 
these records, they should attempt to obtain them prior to 
appellate review by the Board.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R.                   § 3.159(c)(2); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

The records also reveals that the veteran is in receipt of 
Social Security Administration (SSA) benefits.  
Unfortunately, it does not appear that these records have 
been obtained.  When VA is put on notice of the existence of 
SSA records, as here, VA must seek to obtain those records 
before proceeding with the appeal.  Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); see also Marciniak v. Brown, 10 Vet. 
App. at 204.  As such, all SSA records need to be obtained 
and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Marion VA 
Medical Center and obtain all outstanding 
treatment records pertaining to the 
veteran dated from 1970 to 1973.  If no 
such records are available, that fact 
should clearly be documented in the 
claims file.

2.  The RO should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

3.  Thereafter, the RO may conduct any 
other development it deems necessary, to 
include obtaining a medical opinion 
concerning the etiology of the veteran's 
lung condition.  However, such 
development is not required by the Board.

4.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a lung condition, to 
include as secondary to asbestos and/or 
herbicide exposure.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
addresses the additional evidence 
associated with the claims file.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


